Citation Nr: 1014966	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-27 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from May 1989 to June 2000.  

By rating action in November 2000, the RO denied, in part, 
service connection for bilateral defective hearing.  The 
Veteran and his representative were notified of the decision 
and did not appeal.  By rating action in November 2004, the 
RO denied, in part, service connection for tinnitus and to 
reopen the claim for bilateral defective hearing.  The 
Veteran was notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision by the RO 
which reopened and denied the claim of service connection for 
bilateral defective hearing and declined to reopen the claim 
regarding tinnitus.  


FINDINGS OF FACT

1.  Service connection for bilateral defective hearing and 
tinnitus was last finally denied by an unappealed rating 
decision by the RO in November 2004.  

2.  The additional evidence received since the November 2004 
rating decision relates to an unestablished fact necessary to 
substantiate the claims, and raises a reasonable possibility 
of substantiating the claim.  

3.  The preponderance of the competent medical evidence does 
not show that the Veteran has a hearing loss or tinnitus at 
present which is related to service.  


CONCLUSIONS OF LAW

1.  The November 2004 RO decision which denied service 
connection for bilateral defective hearing and tinnitus is 
final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2009); 38 
C.F.R. § 20.1103 (2009).  

2.  New and material evidence has been received sufficient to 
reopen the claims of service connection for bilateral 
defective hearing and tinnitus.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156(a), 3.159, 20.1105 (2009).  

3.  Bilateral defective hearing was not incurred in or 
aggravated by service nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 4.85, 4.86, Part 4, Diagnostic Code 
6100 (2009).  

2.  The Veteran does not have tinnitus due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  This must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in December 2006, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The Veteran was examined 
for VA purposes in February 2009, but as the results failed 
to show he had a hearing loss disability or tinnitus, there 
was no need for a medical opinion.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  

Service Connection - In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sensorineural hearing loss is manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2009).  

Finality

Before reaching the merits of the Veteran's claims, the Board 
must first rule on the matter of reopening of the claims.  
That is, the Board has a jurisdictional responsibility to 
consider whether it is proper for the claim to be reopened.  
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) 
and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for bilateral defective 
hearing and tinnitus was last finally denied by the RO in 
November 2004.  There was no appeal of that rating decision, 
and it became final.  Therefore, the laws and regulations 
governing finality and reopening of a previously disallowed 
claim are pertinent in the consideration of the current 
issues on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2009).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The evidence of record at the time of the November 2000 
rating decision which denied service connection for bilateral 
defective hearing included the Veteran's service treatment 
records and a November 2000 VA audiological examination 
report.  

The service treatment records showed no complaints, treatment 
or diagnoses for any hearing problems or tinnitus.  The 
records also showed that the Veteran underwent several 
audiological examinations during his active service from May 
1989 to June 2000.  The audiometric findings were as follows:  

August 1989



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
0
5
LEFT
15
10
5
0
0

Ranger Training April 1990



HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
5
10
LEFT
5
5
0
0
0

Five Year Exam November 1992



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
0
5
0
0
0

Annual May 1993



HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
10
5
0
0
0

30-Year Exam May 1997



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
5
5
0
0
0

Five Year Exam January 2000



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
5
5
0
0
5

When examined by VA in November 2000, the Veteran reported a 
gradual hearing loss of the past 11 years, but denied any 
otalgia, tinnitus, or vertigo.  He reported a history to 
exposure to small arms fire, artillery, and mechanized 
infantry noise in service.  On examination, audiological 
findings were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
5
5
LEFT
5
5
5
0
10

The average puretone threshold was 13 in the right ear and 5 
in the left ear.  Speech recognition ability was 96 percent 
in the right ear and 98 percent in the left ear.  The 
audiologist indicated that the Veteran's hearing was within 
normal limits through 4,000 hertz, bilaterally.  

Service connection for bilateral defective hearing was denied 
by the RO in November 2000, on the basis that there was no 
objective or diagnostic evidence of a hearing loss for VA 
purposes.  The Veteran and his representative were notified 
of the decision and did not appeal.  

By rating action in November 2004, the RO denied service 
connection for tinnitus and to reopen the claim for bilateral 
defective hearing on the basis that the Veteran did not 
submit any evidence showing that he had a hearing loss for VA 
purposes or tinnitus.  Other than reporting a history of 
hearing loss and tinnitus since January 1999, on an 
application for VA compensation benefits, received in April 
2004, the Veteran did not submit any new or material medical 
evidence.  The Veteran was notified of this decision and did 
not appeal.  

The evidence added to the record since the November 2004 
rating action included a copy of what is purported to be a 
January 2007 private audiological report, a letter from a 
private physician, dated in February 2008, and a February 
2009 VA audiological examination report.  

The letter from the private physician, dated in February 
2008, was to the effect that a comparison of the Veteran's 
audiometric findings in service with the January 2007 private 
audiological examination were consistent with a severe 
pattern of progressive hearing loss typical of noise exposure 
as seen in active duty personnel.  The physician also noted 
that the pattern of hearing loss was also frequently 
associated with tinnitus.  

Initially, it should be noted that the evidence received 
subsequent to November 2004, is presumed credible for the 
purposes of reopening the Veteran's claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

In this case, the basis for the prior denial of the Veteran's 
claim for hearing loss and tinnitus in November 2004, was 
that there was no competent or diagnostic evidence of a 
hearing loss for VA purposes or tinnitus in service or at 
anytime thereafter.  The information received since that 
decision includes an opinion from a private physician 
relating the Veteran's current hearing loss and tinnitus to 
service.  (See February 2008 letter from Dr. Hodgson).  The 
medical opinion is material, as it provides additional 
probative information and relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156.  
Having decided that Dr. Hodgson's letter is new and material, 
the claim will be reopened solely on the basis of this 
evidence.  

Having determined that the Veteran's claims for bilateral 
defective hearing and tinnitus are reopened, the Board must 
next determine if it will be prejudicial to the Veteran if 
the Board addresses the merits of the claims.  As indicated 
above, the Veteran was notified of VA's duty to assist him in 
obtaining evidence, of what evidence was required to sustain 
his claim, and what evidence has already been obtained.  The 
Veteran was notified of his responsibility to submit evidence 
which showed that he had a disability at present which had 
its onset in service, and why the current evidence was 
insufficient to award the benefits sought.  The Veteran's 
service treatment records and all VA and private medical 
records identified by him have been obtained and associated 
with the claims file.  Based on a review of the claims file, 
the Board finds that VA's duty to assist and notify the 
Veteran has been completed, and that he will not be 
prejudiced by the Board proceeding to review the issue on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In deciding a claim for service connection on the merits, the 
Board must analyze and weigh the probative value and assess 
the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

Merits Analysis

In this case, while the private favorable medical opinion was 
not inherently false or untrue and, therefore, presumed to be 
credible for the purpose of reopening the Veteran's claim, 
the Board finds that the opinion and the purported January 
2007, private audiological examination are of questionable 
probative value.  Specifically, the audiological report 
consisted of a sheet of paper with audiometric findings typed 
in for each ear and the Veteran's name, handwritten at the 
top of the page; the "identification" line was left blank.  
The date of examination for the right ear appears to have 
been January 4, 2007, and for the left ear, April 1, 2007.  
Handwritten in the middle of the document was "mod-severe HL 
bilat" and a name "W. (illegible)".  The report does not 
indicate where or who conducted the audiometric test and does 
it include any additional information or findings, such as 
bone conduction, acoustic immittance, or speech audiometry 
results.  

Similarly, the favorable private medical opinion, which 
relied primarily on the findings from the purported private 
audiological report, is conclusory in nature and does not 
offer any detailed discussion or analysis of the audiometric 
findings or the basis for the conclusions reached.  The 
physician asserted that the Veteran's "pattern of hearing 
loss [was] typical of exposure to excessive noises" in 
service, but did not offer any explanation of what that 
"pattern" was or how the Veteran's audiometric findings in 
service met that pattern.  While the private physician is 
competent to render a medical opinion in most cases, there is 
nothing in the record to indicate that he has any specialize 
training or expertise in the field of audiology.  That is, he 
indicated that he was Director of Wound & Hyperbaric 
Medicine.  

Moreover, the Veteran was afforded a VA audiological 
examination in February 2009 to determine the nature and 
etiology of his alleged hearing loss.  At that time the 
Veteran reported that he could not recall any hearing 
problems in service but that he was reported to have high 
frequency hearing loss in the left ear on examination in 
2000.  The Veteran also reported pain in the left ear, 
lasting about 10 seconds, for the past two months, but denied 
any ear or head noise.  On examination, audiological findings 
were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
10
LEFT
5
5
5
0
5

The average puretone threshold was 9 in the right ear and 4 
in the left ear.  Speech recognition ability was 94 percent, 
bilaterally.  Otoscopy showed the tympanic membranes were 
intact and normal in color and appearance.  Immittance 
results were consistent with normal middle ear function, and 
contralateral acoustic reflex decay results were consistent 
with normal VIII nerve function, bilaterally.  Distortion 
Product Otoacoustic Emissions (DPOAE) testing was consistent 
with normal cochlear outer hair cell function, bilaterally.  
The diagnosis was clinically normal hearing, bilaterally.  
Because the Veteran had no complaints of tinnitus (he denied 
head or ear noise) no diagnosis of tinnitus was made.  

After review of the evidentiary record, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for bilateral defective hearing and 
tinnitus.  In addition to the absence of relevant 
information, the findings on the private audiological report 
were so far outside the range of all of the other audiometric 
results of record, that the Board has serious reservations as 
to the authenticity of the document itself.  For the reasons 
discussed above, the Board declines to assign any probative 
value to the purported January 2007 private "audiological 
report."  Likewise, as the private medical opinion was based 
largely on the unsubstantiated private audiological findings, 
reliance on the favorable opinion is also unwarranted.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support [the] opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1993); see also Miler v. West. 11 Vet. App. 
345, 348 (1998) (a bare conclusion, even when reached by a 
health care professional, is not probative without a factual 
predicate in the record.); Black v. Brown, 5 Vet. App. 458 
(1993, (medical opinion is inadequate when it is unsupported 
by clinical evidence).  

In this case, there is no competent/credible evidence of 
hearing loss for VA purposes at anytime either in service or 
at present.  The relevant question at issue is whether the 
Veteran has a hearing disability at present, as defined by 38 
C.F.R. § 3.385, so as to meet the criteria for service 
connection for defective hearing.  The diagnostic findings in 
service and on VA audiological examinations in November 2000 
and February 2009, failed to show any evidence of tinnitus or 
a hearing loss for VA compensation purposes.  Absent 
competent/credible evidence of a hearing loss or tinnitus in 
service or at present, there is no basis for a favorable 
disposition of the Veteran's appeal.  

Consideration of the Veteran's claim under the holding in 
Hensley v. Brown, 5 Vet. App. 155, 162 (1993) is not 
necessary in this case, as the Veteran is not shown to have a 
hearing loss for VA purposes at any time, either in service 
or at present.  

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
United States Court of Appeals for Veterans Claims held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  Given the lack of competent 
medical evidence showing that the Veteran had a hearing loss 
or tinnitus in service or at present, there can be no valid 
claim.  Id.  Accordingly, service connection for bilateral 
defective hearing and tinnitus is denied.  





ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


